Citation Nr: 1112027	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to September 2002 and from May 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran served with the 367th Military Police Company in Guantanamo Bay, Cuba.  

2.  The Veteran has PTSD that is likely attributable to his experiences during his active military service in Guantanamo Bay, Cuba.

3.  The Veteran has experienced ringing in his ears since his active duty, when he was exposed to acoustic trauma.  

4.  At no time during the current appeal has the Veteran been found to have a bilateral hearing loss disability for VA compensation purposes.  

5.  At no time during the current appeal has the Veteran been found to have residuals of a traumatic brain injury.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  Residuals of traumatic brain injury were not incurred in or aggravated in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

In the instant case, the Veteran's claims for entitlement to service connection for PTSD and tinnitus are being granted herein.  As such, further discussion of VA's compliance with its duties to notify and to assist the Veteran, pursuant to the VCAA, with respect to these issues is not necessary.  

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss and traumatic brain injury, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A pre-decisional January 2008 letter fully satisfied the duty to notify provisions pertaining to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, the Veteran was notified of the information and evidence necessary to substantiate these service connection claims; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service treatment records and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.

With regard to his claim for bilateral hearing loss, the Veteran was afforded a pertinent VA examination in June 2008.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contained a description of the history of the disability at issue; and documented and considered the Veteran's complaints and symptoms.

The Board acknowledges that the Veteran was not afforded a VA examination in connection his traumatic brain injury claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further below, the Board concludes that an examination in connection with the Veteran's claim for service connection for traumatic brain injury is not warranted.  Such an examination is not needed because the evidence does not show a current diagnosis, nor does it indicate that the claimed condition is related to service.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hearing loss and traumatic brain injury issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to these claims is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

II.  Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	A.  PTSD

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified-a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Veteran's claim in the current appeal will be viewed in light of the amended language of the regulation.  

Indeed, in this case, the Veteran reports having experienced stressors while working as a guard at Guantanamo Bay, Cuba.  Specifically, he reports receiving death threats as well as verbal and physical abuse from detainees.  He describes experiencing PTSD symptoms since service discharge.

With regard to the Veteran's service, an April 2008 report confirms that the Veteran served in Guantanamo Bay, Cuba with the 367th Military Police Company.  The Board acknowledges, however, that the Veteran's specific stressors were unable to be verified.

The Veteran's family members submitted statements on his behalf reporting observable changes and disturbances in the Veteran's mood and personality since returning from service in Guantanamo Bay, Cuba.  Additionally, they reported that the Veteran struggled with his personal and professional life and had difficulty sleeping.

A January 2008 VA psychiatric treatment record shows complaints of PTSD.  The Veteran reported hyperarousal, difficulty sleeping, avoidance and numbing, flashbacks, and nightmares.  The examiner diagnosed non-combat related PTSD and assigned a GAF score of 45.  The examiner did not specifically relate the Veteran's PTSD to service, but did acknowledge the Veteran's experiences while serving as a guard at Guantanamo Bay.

As this evidentiary posture illustrates, the Veteran alleges that he has a current diagnosis of PTSD stemming from traumatic in-service events, to include receiving physical and verbal threats while working as a guard at Guantanamo Bay, Cuba.  Indeed, the evidence of record shows that the Veteran was stationed at Guantanamo Bay, Cuba with the 367th Military Police Company.  

In particular, the Board finds that the Veteran's reported stressors are consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  Because the Veteran's stressors are related to his fear of hostile military or terrorist activity during his service as a guard at Guantanamo Bay, Cuba, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor in this instance.  This portion of the criteria necessary for the grant of service connection for PTSD has, therefore, been satisfied.  

Moreover, the evidence of record indicates that the Veteran has been diagnosed with PTSD.  As noted above, a diagnosis was provided in a January 2008 VA psychiatric treatment report.  The Board acknowledges that, although the examiner did not specifically relate the Veteran's PTSD to service, he did base the diagnosis of PTSD on the Veteran's reports of in-service stressors-which included the events and circumstances regarding his in-service responsibilities as a guard at Guantanamo Bay, Cuba.  Resolving all reasonable doubt in favor of the Veteran, the Board interprets the January 2008 VA examination report as providing competent evidence relating the Veteran's current PTSD to his in-service duties as a guard at Guantanamo Bay, Cuba.  

Additionally, the Board notes that lay observation is competent to show chronicity of symptomatology.  See Savage supra; Pond, supra.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, supra.  With regard to the lay statements of record, to include reports submitted by the Veteran's family on his behalf, the Board deems these statements credible as they are supported by, and are consistent with, the evidence of record showing post-service treatment for PTSD symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  Moreover, these statements are probative with regard to continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Consideration of these statements is of particular importance because the Court has continued to declare that a veteran's sworn statements are sufficient to establish an in-service occurrence and post-service symptoms.  See Savage, supra.  Indeed, and in this regard, the statements of record in the current appeal provide critical support for the Veteran's claim by a continuity of pertinent observable psychiatric symptoms since service discharge and the Veteran's current diagnosis.  Therefore, and in light of this evidentiary posture, the Board concludes that the criteria for service connection for PTSD have been met.  
	B.  Tinnitus

With regard to tinnitus, the Veteran contends that he currently experiences tinnitus due to hazardous noise exposure in service.  Indeed, a thorough review of service treatment records show the Veteran was routinely exposed to hazardous noise.  Thus, the Board concedes the Veteran's in-service noise exposure.

In addition, post-service medical records reflect the Veteran's complaints of tinnitus.  Specifically, at a January 2008 VA psychiatric evaluation, the Veteran complained of ringing in the ears.

Also, in June 2008, the Veteran was afforded a VA audiological examination.  The examiner diagnosed tinnitus and noted that the Veteran's military occupation likely exposed him to excessive noise, but opined that tinnitus was not related to service.  In this regard, the examiner based his opinion the fact that the Veteran had denied tinnitus on a March 2005 post-deployment examination.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In the current appeal, the Board acknowledges that the Veteran is competent to state when he began experiencing symptoms of tinnitus and to describe the continuity of pertinent symptoms.  In this case, the Veteran has not provided the precise date of onset of his tinnitus and did indeed deny tinnitus in at a March 2005 post-deployment treatment session.  Thus, the credibility of the Veteran's contention that his current tinnitus is related to service, is somewhat undermined.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

However, as noted above, the Board has conceded in-service noise exposure.  Indeed, and in this regard, the service records indicate continuous exposure to hazardous noise.  Notably, there is no evidence of post-service noise exposure.  With regard to the VA examiner's negative nexus opinion, the Board finds that the basis of the opinion rests entirely on the Veteran's denial of tinnitus in a March 2005 statement.  However, the Board notes that a single negative service treatment record cannot be the sole basis for denial of service connection.  Continuity of symptomotolgy must also be considered.  The Board finds that in filing his claim for tinnitus shortly after service, the Veteran, in essence, maintains that he has experienced tinnitus since service.  The Veteran is competent to make such an assertion, and the Board finds it probative with regard to continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Thus, the VA examiner's negative nexus opinion, when taken in light of the record showing in-service noise exposure, no significant post-service noise exposure, and pertnent symptoms since service, is lacking in probative value.

Therefore, after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to loud noises.  Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

	C.  Bilateral Hearing Loss And Residuals Of Traumatic Brain Injury

With regard to the Veteran's remaining claims, he contends to have current bilateral hearing loss and residual traumatic brain injury disabilities related to service.  Specifically, he relates his bilateral hearing loss to hazardous noise exposure in service and relates his traumatic brain injury to repeated artillery firing, which he believes caused a concussive effect.  

Initially, and in this regard, the Board notes that, for the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

As noted above, the Veteran's service treatment records shows exposure to hazardous noise and notations of abnormal hearing.  Thus, the Board concedes the Veteran's in-service noise exposure.  With regard to the Veteran's purported traumatic brain injury, the service treatment records are devoid of any evidence of an in-service head or brain injury.  Rather, those documents simply note that the Veteran had a pre-existing forehead scar from a laceration sustained when he was 14 years old.  Despite such notations, service enlistment records show the Veteran was determined to be in sound condition on entrance.

According to a January 2008 VA psychiatric report, the Veteran complained of memory problems and headaches.  In February 2008, the Veteran was afforded a CT head scan based on his reports of memory loss.  Examination findings were normal.

In June 2008, the Veteran was afforded a VA audiological examination.  On examination, puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
15
15
20
20
15

Puretone threshold averages were 18 decibels in both ears.  Speech recognition scores were 96 percent correct in each ear.  The examiner diagnosed normal hearing.

The claims folder contains no medical evidence refuting these negative findings.  Simply stated, at no time during the current appeal, has the Veteran been shown to have bilateral hearing loss.  Although in-service noise exposure has been conceded and some hearing impairment was noted in the service treatment records, a June 2008 VA audiological examination (the only audiological evaluation conducted since service discharge) shows normal hearing bilaterally.  See 38 C.F.R. § 3.385 (2010).  

Likewise, there is no evidence of residuals of a traumatic brain injury at any time during the current appeal.  Although the Veteran complained of memory loss and headaches, a February 2008 computed tomography scan of his head showed normal findings.  

In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997) (holding that the VA's and the Court interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Therefore, despite the Veteran's conceded in-service acoustic trauma, the in-service findings of hearing impairment, and his competent assertions regarding his hearing impairment and traumatic brain injury symptoms, his claims for service connection for both bilateral hearing loss and residuals of a traumatic brain injury must fail because at no time during the current appeal period has he been diagnosed with either of these disabilities.  See Pond, supra.  

In reaching this decision, the Board again acknowledges the Veteran's contentions.  As a lay person, however, the Veteran is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not establish a medical opinion).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, bilateral hearing loss and traumatic brain injury are disabilities that require specialized training for a determination as to diagnosis and causation and are therefore not susceptible of lay opinions on etiology.  

Accordingly, the Board finds that, at no time during the current appeal, has competent evidence of bilateral hearing loss or residuals of a traumatic brain injury been shown.  The preponderance of the evidence is against the Veteran's claims for service connection for these disabilities, and these claims must be denied.  

ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of traumatic brain injury is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


